722 N.W.2d 884 (2006)
46TH CIRCUIT TRIAL COURT, Plaintiff-Appellee, Cross-Appellant,
v.
COUNTY OF CRAWFORD and Crawford County Board of Commissioners, Defendants, Counter-Plaintiffs, Third-Party Plaintiffs-Appellants, Cross-Appellees, and
County of Kalkaska, Intervening Third-Party Plaintiff, Counter-Defendant-Appellant, Cross-Appellee, and
County of Otsego, Third-Party Defendant-Appellee.
Docket Nos. 128886, 128887. COA Nos. 256129, 257234.
Supreme Court of Michigan.
November 1, 2006.
By order of December 28, 2005, the application for leave to appeal the May 3, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant were held in abeyance pending the decision in 46th Circuit Trial Court v. Crawford County (Docket No. 128878). On order of the Court, the case having been decided on July 28, 2006, 476 Mich. 131, 719 N.W.2d 553 (2006), the applications are again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE in part the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals, which shall hold this case in abeyance pending its decision on remand in 46th Circuit Trial Court v. Crawford County (Court of Appeals Docket Nos. 246823, 248593 and 251390). After 46th Circuit Trial Court v. Crawford County is decided on remand, the Court of Appeals shall reconsider this case.
The motions for immediate consideration and for peremptory reversal are DENIED. The remaining motion for miscellaneous relief is GRANTED. A public question being involved, and in light of the relationships between the parties, no costs are awarded.
MARILYN J. KELLY, J., would deny leave to appeal.